Citation Nr: 0834744	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  

The matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure in service.  This 
noise exposure occurred, the veteran maintains, during 
training sessions in which he and his fellow service members 
fired M-1 rifles without the aid of hearing protection.

The veteran's separation form lists his most significant duty 
assignment as a medical specialist, and shows that he 
received awards consistent with active duty service in the 
Army, but which do not denote participation in combat.  The 
veteran does not, however, allege that he was involved in 
combat.  While it is clear from available service personnel 
records that the veteran served as a medical specialist, the 
exact nature of his in-service duties and the extent of his 
exposure to acoustic trauma in service remains unclear 
because his complete service personnel and service medical 
records for his period of active duty have not been 
associated with the claims folder.  

The Board acknowledges that in December 2004 correspondence, 
the RO informed the veteran that there was "a strong 
possibility" that the majority of his service records had 
been destroyed in a July 1973 fire at the Records Management 
Center in St. Louis, Missouri.  When a veteran's records have 
been determined to have been destroyed, or are missing, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  While in this case the veteran was notified 
of the likely destruction of his service records, it does not 
appear that the RO attempted to obtain those records through 
the National Personnel Records Center or other appropriate 
service department offices.  Because the veteran's service 
records would be of assistance in clarifying his in-service 
duties and the likelihood of his exposure to acoustic trauma, 
additional efforts to obtain them should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The only service medical record currently associated with the 
veteran's claims folder is his June 1957 discharge 
examination.  That examination included a whisper voice test 
on which he scored a 15/15 for each ear, which was considered 
normal.  However, the veteran now maintains that this 
technique for assessing hearing, which did not include 
audiometric data, is a poor indicator of early high-frequency 
hearing loss.

The veteran's Army National Guard medical records reflect 
that on examination in October 1984, he complained of hearing 
difficulties.  An audiological examination was performed, 
which revealed bilateral sensorineural hearing loss.  

In May 1988, the veteran was treated for complaints of 
pressure in his right ear.  It was noted that he had 
experienced ear trouble in the past, including a perforated 
eardrum that he had as a child.  Physical examination 
revealed that the veteran had a perforation of the right 
posterior tympanic membrane.  In addition, an audiogram 
performed at the time showed bilateral hearing loss.  

The record thereafter reflects that in a private audiological 
consultation dated in December 2004, the veteran reported 
ringing in his ears and hearing loss, which he said had 
afflicted him "for some time."  He told the private 
audiologist that he had a history of noise exposure while 
serving on active duty and in the Army National Guard, adding 
that he had been issued hearing protection in the Guard, but 
not in active service.  The diagnosis was severe mid to high 
frequency sensorineural hearing loss.  However, the 
audiologist did not provide an opinion as to whether the 
veteran's hearing loss or tinnitus were related to his active 
service. 

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet been afforded a VA 
audiological examination with respect to his claims for 
bilateral hearing loss and tinnitus.  In light of the 
veteran's reports of noise exposure while on active duty and 
in the Army National Guard, and his Army National Guard and 
private medical records showing a history of ear problems, 
including a perforated eardrum, bilateral hearing loss, and 
tinnitus, it remains unclear to the Board whether the 
veteran's current bilateral hearing loss and tinnitus are 
related to acoustic trauma that he may have experienced in 
service.  Accordingly, the Board finds that this case must be 
remanded so that he can be afforded an VA audiological 
examination to fairly assess the merits of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices, 
to obtain the veteran's service 
personnel and service medical records 
from September 1954 to August 1957.  
All attempts to obtain those records 
should be documented in the claims 
folder.

2.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder 
was reviewed.  In ascertaining the 
likely etiology of the veteran's 
bilateral hearing loss and tinnitus, the 
examiner should assess the reliability 
of the veteran's June 1957 separation 
examination indicating that his hearing 
had been checked by whispered voice and 
found to be normal.  The examiner should 
also evaluate whether the veteran's 
service on active duty, service in the 
Army National Guard, or any post-service 
civilian employment, may have resulted 
in acoustic trauma.  Finally, the 
examiner should consider the veteran's 
October 1984 Army National Guard 
examination results showing high-
frequency hearing loss and his 
subsequent private treatment records for 
hearing loss, tinnitus, and a perforated 
eardrum.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
hearing loss and tinnitus (or any 
portion thereof) were incurred during 
his service or are in any respect 
related to his active service. 

3.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


